The Court held, that the Judge of the Court of Common Pleas had tbe right to put the accused to Ms election, to file exceptions, or waive them and proceed on Ms motion for a new trial; and that his election of the latter course, was a waiver of Ms right to except to any ruling of the Judge, during the trial. No opinion, therefore, was given on the questions of law argued on the exceptions.
In relation to the motion for a new trial, it was remarked, by Emery J., wbo delivered the opinion of tbe Court, that the proof of misconduct in jurors should be unequivocal, and fully satisfac*422tory, to induce the Court to set aside their verdict; that this was a motion addressed to the discretion of the Court; and that whether this Court could, or could not, grant a new trial on exceptions to the decision of the Judge of the Court of Common Pleas, denying such motion, in this case they perceive no cause to interfere.